Title: To George Washington from Jonathan Boucher, 9 May 1770
From: Boucher, Jonathan
To: Washington, George



Sir
Caroline, May the 9th 1770.

There are some particular Circumstances in my Affairs, at this Juncture, which make Me desirous to know your & Mrs Washington’s final Resolution respecting Mr Custis’s Visit to Europe. Should You think it adviseable for Him to go, & I be thought a proper person to accompany Him, I still am willing to do it, & on Terms which, I can hardly think, You will judge unreasonable. I mean not to take upon Me to advise You in the Matter; Yet, I cannot help giving it You as my Opinion, that, from what I know of Him, Travelling will be of peculiar Service to Him. And as He is now advancing fast to that period of Life, much the most hazardous, this Expedient, if ever adopted at all, should be resolved on Early, & put in Execution, at least, in two Years from this Time. The Expecta[tio]n of it will engage his Attention, & divert Him from what I think a very wrong System, tho. a very common one, with the Youth of Virginia: it is to be hoped too, that it will stimulate Him to pursue his Studies with greater Earnestness, when He recollects how often He must be put to the Blush, if He appears illiterate amongst Men of Letters, into whose Company, in Travelling, He will often fall. Surely, it will not be thought that I can possibly have any interested Views in this Matter. It is true, indeed, I wish to revisit my native Country; & I have too a strong Inclina[tio]n to see the difft parts of the World. In point of Prudence, however, I believe it were better for Me to remain contented as I am: I consider it in

this Light, that I am unconnected in the World, with no very violent Passion, but that of increasing my slender Stock of Knowledge, which I persuade myself I shall most effectually accomplish by a Tour thro’ those Countries where Arts & Sciences have been most successfully cultivated. These, believe Me, are all the interested Motives I feel the Influence of: & if I have either heretofore or now, recommended it to Mr Custis to travel, it was from a full Conviction how necessary & how useful it wd be to Him. I have many Reasons for this Opinion, Some of which, I believe, are not unknown to You.
Happening, at present, to be a good deal hurried, I have only Time to add, that I wou’d by no means have mentioned this Matter to You now, had not my own affairs required it: & that I can never consent to his leaving Virga, unless He is first innoculated, which therefore should be resolved on as soon as ever You can be advis’d of a good opportunity.
I beg my respectful Compts to Mrs Washington & Miss Custis: & am, very truly, Yr most obedt Humble Servt

Jonan Boucher


P.S. I have shewn Jack what I have wrote, & desir’d Him to think of the Project calmly & coolly, & then sit down, & write you fully his own Sentiments on the Subject.

